Name: Commission Regulation (EEC) No 1938/87 of 3 July 1987 re-establishing the levying of customs duties on handkerchiefs, products of category 19 (code 40.0190), women' s or girls' suits and ensembles, products of category 29 (code 40.0290), track suits, products of category 73 (code 40.0730), and women' s or girls' suits and ensembles, products of category 74 (code 40.0740) originating in Pakistan to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 4. 7. 87 Official Journal of the European Communities No L 185/27 COMMISSION REGULATION (EEC) No 1938/87 of 3 July 1987 re-establishing the levying of customs duties on handkerchiefs , products of cate ­ gory 19 (code 40.0190), women's or girls' suits and ensembles, products of cate ­ gory 29 (code 40.0290), track suits , products of category 73 (code 40.0730), and women's or girls' suits and ensembles , products of category 74 (code 40.0740) originating in Pakistan to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES,  track suits, products of category 73,  women's or girls' suits and ensembles, products of category 74,Having regard to the Treaty establishing the European Economic Community, the relevant ceilings amount to 185 600, 16 000, 14 500 and 2 000 pieces, respectively ;Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas on 1 June 1987 imports of the products in ques ­ tion into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan,Whereas Article 2 of Regulation (EEC) No 3925/86provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 whereas, in respect of  handkerchiefs, products of category 19 ,  women's or girls' suits and ensembles, products of category 29, As from 7 July 1987 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3925/86, shall be re-established in respect of the follo ­ wing products, imported into the Community and origi ­ nating in Pakistan : Code Category CCT heading No NIMEXE code (1986) Description 0 ) (2) (3) (4) 40.0190 19 61.05 A, C 61.05-10, 99 Handkerchiefs other than knitted or crocheted 40.0290 29 61.02 ex B 61.02-42, 43, 44 Women's, girls' and infants' outer garments : B. Other : Women's or girls' suits and ensembles, other than knitted or crocheted, of wool, of cotton or man ­ made fibres, excluding ski suits (') OJ No L 373, 31 . 12 . 1986, p. 68 . No L 185/28 Official Journal of the European Communities 4. 7. 87 Code Category CCT heading No NIMEXE code (1986) Description ( 1 ) (2) (3) (4) 40.0730 73 60.05 ex A 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessoiries : II . Other : Track suits , knitted or crocheted of wool, of cotton or of man-made fibres 40.0740 74 60.05 ex A 60.05-70, 71 , 72, 73 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's or girls' knitted or crocheted suits and ensembles of wool, of cotton or man-made fibres, excluding ski suits Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1987 . For the Commission COCKFIELD Vice-President